Citation Nr: 1605376	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-09 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case has since been returned to the RO in Los Angeles, California.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a November 2015 videoconference hearing.  A transcript of this hearing is of record.

At his November 2015 Board hearing and in his December 2015 VA Form 21-8940, the Veteran stated that his service-connected PTSD prevents him from securing or following substantially gainful employment.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating is part of an increased rating claim when such issue is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the issue of a TDIU is raised by the record, is part and parcel of the increased rating claim, and is properly before the Board.  Id.  Thus, the TDIU claim is reflected on the title page.

In December 2015, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran is seeking a higher evaluation for his PTSD.  At his November 2015 Board hearing, the Veteran testified that he was receiving disability benefits from the Social Security Administration (SSA) for his PTSD.  In addition, the record includes a SSA letter received in December 2015, which contains conflicting information as to whether the Veteran is in receipt of retirement benefits and/or disability benefits.  However, there are no other records from the SSA in the claims file.  Therefore, on remand, the AOJ should attempt to identify whether the Veteran has been in receipt of SSA disability benefits, and if so, request any available records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).

With regard to the Veteran's TDIU claim, the Board finds that, as the issue of whether the Veteran is entitled to a TDIU may be affected by the outcome of his increased evaluation claim for PTSD, the issues are inextricably intertwined.  The Veteran's TDIU claim cannot be decided until his increased evaluation claim has been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding mental health treatment records that are not currently of record.  

2.  The AOJ should contact the SSA, identify if the Veteran has been in receipt of SSA disability benefits and request a copy, if extant, of the Veteran's complete SSA disability benefits file, including all associated medical records.  

3.  Then, the AOJ should readjudicate the increased evaluation claim for PTSD and adjudicate the TDIU claim.  Any additional development deemed necessary to adjudicate the claims shall be undertaken.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


